Citation Nr: 0417437	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

The Manchester, New Hampshire, , Regional Office (RO) of the 
United States Department of Veterans' Affairs (VA) denied 
entitlement to service connection in an unappealed rating 
decision dated in January 1990.  The veteran did not submit a 
notice of disagreement with this decision.

In February 1995, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD.  In May 1995, the RO advised the 
veteran that his claim had been denied because of his failure 
to submit information regarding stressors.  The veteran 
responded to the notice later that month, by arguing that he 
had submitted the requested information.  The Board  of 
Veterans' Appeals (Board) construes this statement to be a 
notice of disagreement, and finds that the current appeal 
stems from the February 1995 rating decision.

In July 1999, the veteran offered testimony at a hearing held 
at the RO before a decision review officer.

This claim is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
an unappealed rating decision in January 1990.

2.  The evidence added to the record since the January 1990 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The evidence added to the record since the December 1989 
rating decision denying entitlement to service connection for 
PTSD is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004)).  
The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was inapplicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  



Analysis

The record shows that the veteran was advised of the December 
1989 rating decision that denied entitlement to service 
connection for PTSD, but did not submit a notice of 
disagreement within one year of that notice.  The December 
1989 decision is, therefore, final.  38 U.S.C.A. § 7105(c).

To reopen the claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108.  

For claims submitted prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers, which bears directly and substantially  
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself, or in 
connection previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).

In its December 1989 decision the RO considered the service 
medical records showing no treatment for a psychiatric 
disability, and service personnel records showing that the 
veteran served in Vietnam from October 1969 to October 1970.  
The RO also considered a VA outpatient treatment record 
showing treatment for depression.

The RO denied the veteran's claim because it found that there 
was no objective evidence of a life threatening stressor, and 
there was no medical evidence showing PTSD.  

Evidence added to the record since the December 1989 
decision, includes a statement dated in October 1995, from 
Patricia Decker, Ph.D., in which she reported that she 
treated the veteran for PTSD.  She linked the PTSD to in-
service stressors.  Similarly, the report of an evaluation 
conducted by a VA physician and a VA counselor, apparently in 
April 1999, contains a diagnosis of PTSD related to in-
service stressors.

In March 2003, the United States Armed Services Center for 
Unit Records Research (USASCURR) supplied records that 
document a September 1970 aircraft crash in the veteran's 
unit that resulted in the death of four people.  That record 
is consistent with the veteran's report that one of his 
officers died in an aircraft crash during that period.  
USACURR also confirmed small scale attacks on the perimeter 
of the veteran's compound.  This is consistent with his 
testimony that there were two attacks on his base in Vietnam, 
but that he was not required to take up arms.

This evidence is new because it was not of record at the time 
of the December 1989 decision, and it is not redundant.  The 
evidence is material because it relates to the relevant 
questions of whether the veteran meets the criteria for a 
diagnosis of PTSD, and whether there is credible supporting 
evidence of the claimed in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2003) (generally providing that for the grant of 
service connection for PTSD there must be: 1.) a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125; 2.) a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and 3.) credible supporting evidence 
the in-service stressor occurred).

Since the veteran has submitted new and material evidence, 
his claim is reopened.


REMAND

Although some clinicians have found that the veteran meets 
the criteria for a diagnosis of PTSD, others have not.  The 
veteran has not been afforded a VA examination.  The Board 
finds that an examination is needed to clarify the current 
diagnosis.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a 
psychiatric examination in order to 
clarify whether he meets the criteria for 
a diagnosis of PTSD.  The claims folder 
should be reviewed by the examiner in 
conjunction with the examination.  If the 
examiner finds that the veteran meets the 
criteria for a diagnosis of PTSD, the 
examiner should specify the stressors 
that support the diagnosis.  If the 
examiner finds that the veteran does not 
meet the criteria for a diagnosis of 
PTSD, the examiner should specify the 
DSM-IV criteria that the veteran fails to 
meet.

2.  Thereafter, the AMC or RO should re-
adjudicate the veteran's claim.  If the 
claim continues to be denied, the RO 
should issue an SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


